Certain personally identifiable information, marked by brackets as [***], has
been omitted from this exhibit pursuant to Item 601(a)(6) under Regulation S-K.


EXHIBIT 10.2


Execution Version


REGISTRATION RIGHTS AGREEMENT
This Registration Rights Agreement (this “Agreement”) is made and entered into
as of March 30, 2020, by and among Heska Corporation, a Delaware corporation
(the “Company”), and the several purchasers signatory hereto (each a “Purchaser”
and collectively, the “Purchasers”).
This Agreement is made pursuant to that certain Series X Preferred Securities
Purchase Agreement, dated as of January 12, 2020, as amended by that certain
amendment dated March 30 2020, by and among the Company and the Purchasers (the
“Purchase Agreement”).
NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Company and the Purchasers agree
as follows:
1.Definitions
. Capitalized terms used and not otherwise defined herein that are defined in
the Purchase Agreement shall have the meanings given such terms in the Purchase
Agreement. As used in this Agreement, the following terms shall have the
respective meanings set forth in this Section 1:
“Affiliate” means, with respect to any Person, any other Person that, directly
or indirectly through one or more intermediaries, Controls, is controlled by or
is under common control with such Person, as such terms are used in and
construed under Rule 405 under the Securities Act. With respect to a Purchaser,
any investment fund or managed account that is managed on a discretionary basis
by the same investment manager as such Purchaser will be deemed to be an
Affiliate of such Purchaser.
“Commission” means the U.S. Securities and Exchange Commission, or any successor
entity or entities, including, if applicable, the staff of the Commission.
“Common Stock” means the Company’s Public Common Stock, par value $0.01 per
share, and any other class of securities into which the Common Stock may
hereafter be reclassified or changed.
“Control” (including the terms “controlling”, “controlled by” or “under common
control with”) means the possession, direct or indirect, of the power to direct
or cause the direction of the management and policies of a Person, whether
through the ownership of voting securities, by contract or otherwise.
“Conversion Date” means the date of issuance of the Common Stock issued upon the
conversion of the Series X Preferred Stock.
“Effectiveness Date” means: (a) with respect to the Initial Registration
Statement required to be filed hereunder, the 90th day following the Conversion
Date (or the 135th day following the Conversion Date in the event the Initial
Registration Statement is reviewed by the Commission), (b) with respect to any
additional Registration Statements which may be required pursuant to Section 2
hereof, the 90th day following the date on which an additional Registration
Statement is required to be filed hereunder (or the 135th day following such
date in the event such additional Registration Statement is reviewed by the
Commission). If





--------------------------------------------------------------------------------




the Effectiveness Date falls on a Saturday, Sunday or other date that the
Commission is closed for business, the Effectiveness Date shall be extended to
the next day on which the Commission is open for business.
“Effectiveness Period” shall have the meaning set forth in Section 2(a).
“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.
“Filing Date” means: (a) with respect to the Initial Registration Statement, the
later of (i) the 45th calendar day following the Conversion Date and (ii) the
75th calendar day following the Closing Date of the Acquisition Agreement, and
(b) with respect to any additional Registration Statements that may be required
pursuant to Section 2 hereof, the 45th day following the date on which the
Company first knows, or reasonably should have known, that such additional
Registration Statement is required under such Section; provided, however, that
if the Filing Date falls on a Saturday, Sunday or other day that the Commission
is closed for business, the Filing Date shall be extended to the next business
day on which the Commission is open for business.
“Holder” or “Holders” means the holder or holders, as the case may be, from time
to time of Registrable Securities.
“Indemnified Party” shall have the meaning set forth in Section 6(c).
“Indemnifying Party” shall have the meaning set forth in Section 6(c).
“Initial Registration Statement” means the initial Registration Statement
required to be filed to cover the resale by the Holders of the Registrable
Securities pursuant to Section 2(a).
“Losses” shall have the meaning set forth in Section 6(a).
“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.
“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an investigation or partial proceeding, such as
a deposition), whether commenced or threatened.
“Prospectus” means the prospectus included in a Registration Statement
(including, without limitation, a prospectus that includes any information
previously omitted from a prospectus filed as part of an effective registration
statement in reliance upon Rule 430A or Rule 430B promulgated by the Commission
pursuant to the Securities Act), as amended or supplemented by any prospectus
supplement, with respect to the terms of the offering of any portion of the
Registrable Securities covered by a Registration Statement, and all other
amendments and supplements to the Prospectus, including post-effective
amendments, and all material incorporated by reference or deemed to be
incorporated by reference in such Prospectus.
“Reduction Securities” shall have the meaning set forth in Section 2(b).
“Registrable Securities” means Common Stock issuable upon the conversion of the
Series X Preferred Stock; provided, however, that with respect to any Holder,
the Registrable Securities of such Holder shall cease to be Registrable
Securities (and the Company shall not be required to maintain the effectiveness
of any, or file another, Registration Statement hereunder with respect thereto)
for so long as (a) a Registration Statement with respect to the sale of such
Registrable Securities is declared effective by the Commission





--------------------------------------------------------------------------------




under the Securities Act and all such Registrable Securities have been disposed
of by such Holder in accordance with such effective Registration Statement, (b)
such Registrable Securities of such Holder have been previously sold or
transferred in accordance with Rule 144, or (c) such Registrable Securities of
such Holder become eligible for resale without volume or manner-of-sale
restrictions and without current public information requirements under Rule 144,
as reasonably determined by the Company, upon the advice of counsel to the
Company.
“Registration Statement” means each of the following: (i) an initial
registration statement which is required to register the resale of the
Registrable Securities, and (ii) each additional registration statement, if any,
contemplated by Section 2, and including, in each case, the Prospectus,
amendments and supplements to each such registration statement or Prospectus,
including pre- and post-effective amendments, all exhibits thereto, and all
material incorporated by reference or deemed to be incorporated by reference in
such registration statement.
“Resumption Notice” shall have the meaning set forth in Section 7(c).
“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.
“Rule 415” means Rule 415 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.
“Rule 424” means Rule 424 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.
“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.
“Series X Preferred Stock” means the Company’s Series X Convertible Preferred
Stock, par value $0.01 per share.
“Trading Day” means any day on which the Common Stock is traded on The NASDAQ
Capital Market, or, if The NASDAQ Capital Market is not the principal trading
market for the Common Stock, then on the principal securities exchange or
securities market on which the Common Stock is then traded.
“Transaction Documents” shall have the meaning set forth in the Purchase
Agreement.
“Underwritten Offering” means a registration in which Registrable Securities are
sold to an underwriter for reoffering to the public.
2.Registration


(a)As soon as reasonably practicable, on or prior to each Filing Date, the
Company shall prepare and file with the Commission a Registration Statement
covering the resale of all of the Registrable Securities that are not then
registered on an existing and effective Registration Statement for an offering
to be made on a continuous basis pursuant to Rule 415 or, if Rule 415 is not
available for offers and sales of the Registrable Securities, by such other
means of distribution of Registrable





--------------------------------------------------------------------------------




Securities as the Holders may reasonably specify. The Registration Statement
filed hereunder shall be on Form S-3 (except if the Company is not then eligible
to register for resale the Registrable Securities on Form S-3, in which case
such registration shall be on another appropriate form in accordance herewith)
and shall contain (except if otherwise required pursuant to written comments
received from the Commission upon a review of such Registration Statement) the
“Plan of Distribution” in substantially the form attached hereto as Annex A
(which may be modified to respond to comments, if any, provided by the
Commission). The Company shall use its commercially reasonable efforts to cause
a Registration Statement filed under this Agreement to be declared effective
under the Securities Act promptly but, in any event, no later than the
Effectiveness Date for such Registration Statement, and shall, subject to
Section 7(c) hereof, use its commercially reasonable efforts to keep the
Registration Statement continuously effective under the Securities Act until the
earlier of (i) the date that is two years after the effectiveness of the
Registration Statement and (ii) the date on which all securities under such
Registration Statement have ceased to be Registrable Securities (the
“Effectiveness Period”). Notwithstanding the foregoing, the Company shall be
entitled to suspend the effectiveness of the Registration Statement at any time
prior to the expiration of the Effectiveness Period for up to an aggregate of 30
consecutive Trading Days or an aggregate of 60 Trading Days (which need not be
consecutive) in any given 360-day period. It is agreed and understood that the
Company shall, from time to time, be obligated to file one or more additional
Registration Statements to cover any Registrable Securities which are not
registered for resale pursuant to a pre-existing Registration Statement.


(b)Notwithstanding anything contained herein to the contrary, in the event that
the Commission limits the amount of Registrable Securities that may be included
and sold by Holders in any Registration Statement, including the Initial
Registration Statement, pursuant to Rule 415 or any other basis, the Company may
reduce the number of Registrable Securities included in such Registration
Statement on behalf of the Holders in whole or in part (in case of an exclusion
as to a portion of such Registrable Securities, such portion shall be allocated
pro rata among such Holders first in proportion to the respective numbers of
Registrable Securities requested to be registered by each such Holder over the
total amount of Registrable Securities) (such Registrable Securities, the
“Reduction Securities”). In such event the Company shall give the Holders prompt
notice of the number of such Reduction Securities excluded and the Company will
not be liable for any damages under this Agreement in connection with the
exclusion of such Reduction Securities. The Company shall use its commercially
reasonable efforts to file with the Commission, as promptly as allowed by the
Commission, one or more registration statements on Form S-3 or, if the Company
is ineligible to register for resale the Registrable Securities on Form S-3,
such other form available to register for resale all of the Reduction Securities
that were not registered for resale on the Initial Registration Statement, as
amended, or the New Registration Statement (the “Remainder Registration
Statements”). Such Remainder Registration Statements shall contain (except if
otherwise required pursuant to written comments received from the Commission
upon a review of any such Registration Statement) the “Plan of Distribution” in
substantially the form attached hereto as Annex A (which may be modified to
respond to comments, if any, provided by the Commission). The Company shall use
its commercially reasonable efforts to cause each such Remainder Registration
Statement to be declared effective under the Securities Act no later than the
Effectiveness Date, and shall use its commercially reasonable efforts to keep
each such Remainder Registration Statement continuously effective under the
Securities Act during the entire Effectiveness Period, subject to Section 7(c)
hereof. Notwithstanding the foregoing, the Company shall be entitled to suspend
the effectiveness of a Remainder Registration Statement at any time prior to the
expiration of the Effectiveness Period for an aggregate of no more than 30
consecutive Trading Days or an aggregate of 60 Trading Days (which need not be
consecutive) in any given 360-day period.









--------------------------------------------------------------------------------




3.Registration Procedures


In connection with the Company’s registration obligations hereunder, the Company
shall:
(a)Not less than three Trading Days prior to the filing of a Registration
Statement or any related Prospectus or any amendment or supplement thereto,
furnish to the Holders copies of all such documents proposed to be filed (other
than those incorporated by reference). Notwithstanding the foregoing, the
Company shall not be required to furnish to the Holders any prospectus
supplement being prepared and filed solely to name new or additional selling
stockholders unless such Holders are named in such prospectus supplement. In
addition, in the event that any Registration Statement is on Form S-1 (or other
form which does not permit incorporation by reference), the Company shall not be
required to furnish to the Holders any prospectus supplement containing
information included in a report or proxy statement filed under the Exchange Act
that would be incorporated by reference in such Registration Statement if such
Registration Statement were on Form S-3 (or other form which permits
incorporation by reference). The Company shall duly consider any comments made
by Holders and received by the Company not later than two Trading Days prior to
the filing of the Registration Statement, but shall not be required to accept
any such comments to which it reasonably objects.


(b)(i) Prepare and file with the Commission such amendments, including
post-effective amendments, to each Registration Statement and the Prospectus
used in connection therewith as may be necessary to keep such Registration
Statement continuously effective as to the applicable Registrable Securities for
its Effectiveness Period and prepare and file with the Commission such
additional Registration Statements in order to register for resale under the
Securities Act all of the Registrable Securities; (ii) cause the related
Prospectus to be amended or supplemented by any required Prospectus supplement,
and as so supplemented or amended to be filed pursuant to Rule 424; (iii)
respond as promptly as reasonably possible to any comments received from the
Commission with respect to each Registration Statement or any amendment thereto;
and (iv) comply in all material respects with the provisions of the Securities
Act and the Exchange Act with respect to the Registration Statements and the
disposition of all Registrable Securities covered by each Registration
Statement; provided, however, that each Holder shall be responsible for the
delivery of the Prospectus to the Persons to whom such Holder sells any of the
Series X Preferred Stock (including in accordance with Rule 172 under the
Securities Act), and each Holder agrees to dispose of Registrable Securities in
compliance with the “Plan of Distribution” described in the Registration
Statement and otherwise in compliance with applicable federal and state
securities laws.


(c)Notify the Holders (which notice shall, pursuant to clauses (iii) through
(vi) hereof, be accompanied by an instruction to suspend the use of the
Prospectus until the requisite changes have been made) as promptly as reasonably
practicable (and, in the case of (i)(A) below, not less than three Trading Days
prior to such filing) and (if requested by any such Person) confirm such notice
in writing no later than one Trading Day following the day: (i)(A) when a
Prospectus or any prospectus supplement (but only to the extent notice is
required under Section 3(a) above) or post-effective amendment to a Registration
Statement is proposed to be filed; (B) when the Commission notifies the Company
in writing whether there will be a “review” of such Registration Statement and
whenever the Commission comments in writing on such Registration Statement (in
which case the Company shall, solely to the extent such comments relate to the
selling stockholders or the Plan of Distribution, provide true and complete
copies thereof and all written responses thereto to each of the Holders that
pertain to the Holders as a selling stockholder or to the Plan of Distribution,
but not information which the Company believes would constitute material
non-public information); and (C) with respect to each Registration Statement or
any post-effective amendment, when the same has been declared effective; (ii) of
any request by the Commission or any other Federal or state





--------------------------------------------------------------------------------




governmental authority for amendments or supplements to a Registration Statement
or Prospectus or for additional information that pertains to the Holders as
selling stockholders or the Plan of Distribution; (iii) of the issuance by the
Commission of any stop order suspending the effectiveness of a Registration
Statement covering any or all of the Registrable Securities or the initiation of
any Proceedings for that purpose; (iv) of the receipt by the Company of any
notification with respect to the suspension of the qualification or exemption
from qualification of any of the Registrable Securities for sale in any
jurisdiction, or the initiation or threatening of any Proceeding for such
purpose; (v) of the occurrence of any event or passage of time that makes the
financial statements included or incorporated by reference in a Registration
Statement ineligible for inclusion or incorporation by reference therein or any
statement made in such Registration Statement or Prospectus or any document
incorporated or deemed to be incorporated therein by reference untrue in any
material respect or that requires any revisions to such Registration Statement,
Prospectus or other documents so that, in the case of such Registration
Statement or the Prospectus, as the case may be, it will not contain any untrue
statement of a material fact or omit to state any material fact required to be
stated therein or necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading; and (vi) of the
occurrence or existence of any pending corporate development with respect to the
Company that the Company believes may be material and that, in the determination
of the Company, makes it not in the best interest of the Company to allow
continued availability of a Registration Statement or Prospectus; provided, that
any and all of such information shall remain confidential to each Holder until
such information otherwise becomes public, unless disclosure by a Holder is
required by law.


(d)Use its commercially reasonable efforts to avoid the issuance of, or, if
issued, obtain the withdrawal of (i) any order suspending the effectiveness of a
Registration Statement, or (ii) any suspension of the qualification (or
exemption from qualification) of any of the Registrable Securities for sale in
any jurisdiction, at the earliest practicable moment.


(e)If requested by a Holder, furnish to such Holder, without charge, at least
one conformed copy of each Registration Statement and each amendment thereto and
all exhibits to the extent reasonably requested by such Person (including those
previously furnished or incorporated by reference) promptly after the filing of
such documents with the Commission; provided, that the Company shall have no
obligation to provide any document pursuant to this clause that is available on
the Commission’s EDGAR system.


(f)If requested by a Holder, promptly deliver to such Holder, without charge, as
many copies of each Prospectus or Prospectuses (including each form of
prospectus) and each amendment or supplement thereto as such Persons may
reasonably request. Subject to Section 7(c) hereof, the Company hereby consents
to the use of such Prospectus and each amendment or supplement thereto by each
of the selling Holders in connection with the offering and sale of the
Registrable Securities covered by such Prospectus and any amendment or
supplement thereto.


(g)Prior to any public offering of Registrable Securities by a Holder, use its
commercially reasonable efforts to register or qualify or cooperate with the
selling Holders in connection with the registration or qualification (or
exemption from such registration or qualification) of such Registrable
Securities for offer and sale under the securities or Blue Sky laws of those
jurisdictions within the United States as any Holder reasonably requests in
writing to keep each such registration or qualification (or exemption therefrom)
effective during the Effectiveness Period and to do any and all other acts or
things necessary or advisable to enable the disposition in such jurisdictions of
the Registrable Securities covered by the Registration Statements; provided,
that the Company shall not be required to qualify generally to do business in
any jurisdiction where it is not then so qualified or subject the Company to any
material tax in any such jurisdiction where it is not then so subject.







--------------------------------------------------------------------------------




(h)If requested by a Holder, to exercise commercially reasonably efforts to
cause the Company’s transfer agent to take all necessary actions and to
otherwise cooperate with such Holder to facilitate the timely preparation and
delivery of certificates or book-entry statements representing Registrable
Securities to be delivered to a transferee pursuant to the Registration
Statements, which certificates or book-entry statements shall be free, to the
extent permitted by the Purchase Agreement, of all restrictive legends, and to
enable such Registrable Securities to be in such denominations and registered in
such names as any such Holders may reasonably request.


(i)Upon the occurrence of any event contemplated by clauses (v) of Section 3(c),
as promptly as reasonably possible (taking into account the Company’s good faith
assessment of any adverse consequences to the Company and its stockholders of
the premature disclosure of such event), prepare a supplement or amendment,
including a post-effective amendment, to the affected Registration Statements or
a supplement to the related Prospectus or any document incorporated or deemed to
be incorporated therein by reference, and file any other required document so
that, as thereafter delivered, no Registration Statement nor any Prospectus will
contain an untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the statements therein, in
light of the circumstances under which they were made, not misleading. If the
Company notifies the Holders in accordance with clauses (ii) through (vi) of
Section 3(c) above to suspend the use of any Prospectus until the requisite
changes to such Prospectus have been made, then the Holders shall suspend use of
such Prospectus. The Company will use its commercially reasonable efforts to
ensure that the use of the Prospectus may be resumed as promptly as is
practicable and to update the Registration Statement to the extent required by
applicable law or regulation to ensure that it contains materially accurate
information with respect to the Company and no omission that would make the
statements contained therein materially misleading. For the avoidance of doubt,
(i) any period of time for which the availability of a Registration Statement
and Prospectus are suspended pursuant to Section 2(d) and (e) shall be
disregarded when determining the time period allotted this under Section 3(i),
and (ii) no suspension of the availability of a Registration Statement and
Prospectus hereunder shall be deemed to restrict the sale of any Registrable
Securities in any other manner that may be permitted by applicable law
(including, to the extent available, Rule 144).


(j)The Company may require each selling Holder to furnish to the Company a
certified statement as to the number of shares of Common Stock beneficially
owned by such Holder and any Affiliate thereof, the natural persons thereof that
have voting and dispositive control over the shares and any other information
with respect to such Holder as the Commission requests.


4.Holder’s Obligations
It shall be a condition precedent to the obligations of the Company to complete
any registration pursuant to this Agreement with respect to the Registrable
Securities of a Holder that such Holder shall timely furnish to the Company such
information regarding itself, the Registrable Securities held by it and the
intended method of disposition of the Registrable Securities held by it as shall
be reasonably required by the Company to effect and maintain the effectiveness
of the registration of such Registrable Securities and shall timely execute such
documents in connection with such registration as the Company may reasonably
request. Any sale of any Registrable Securities by any Holder pursuant to a
Prospectus delivered by such Holder shall constitute a representation and
warranty by such Holder that the information regarding such Holder is as set
forth in such Prospectus, and that such Prospectus does not as of the time of
such sale contain any untrue statement of a material fact regarding such Holder
or omit to state any material fact regarding such Holder necessary to make the
statements in such Prospectus, in the light of the circumstances under which
they were made, not misleading, solely to the extent such facts are based upon
information regarding such Holder furnished in writing to the Company by such
Holder for use in such Prospectus.





--------------------------------------------------------------------------------




5.Registration Expenses
All fees and expenses incident to the Company’s performance of or compliance
with its obligations under this Agreement (excluding any underwriting discounts
and selling commissions and all legal fees of counsel to the Holder(s), which
shall be borne solely by the Holder(s)) shall be borne by the Company whether or
not any Registrable Securities are sold or transferred pursuant to a
Registration Statement. The fees and expenses referred to in the foregoing
sentence shall include, without limitation, (i) all registration and filing fees
(including, without limitation, fees and expenses (A) with respect to filings
required to be made with the principal market on which the Common Stock is then
listed for trading, and (B) in compliance with applicable state securities or
Blue Sky laws), (ii) printing expenses (including, without limitation, expenses
of printing certificates for Registrable Securities and of printing prospectuses
if the printing of prospectuses is reasonably requested by the Holders of a
majority of the Registrable Securities included in the Registration Statement),
(iii) messenger, telephone and delivery expenses, (iv) reasonable fees and
disbursements of counsel for the Company, (v) Securities Act liability
insurance, if the Company so desires such insurance, and (vi) reasonable fees
and expenses of all other Persons retained by the Company in connection with the
consummation of the transactions contemplated by this Agreement. In addition,
the Company shall be responsible for all of its internal expenses incurred in
connection with the consummation of the transactions contemplated by this
Agreement (including, without limitation, all salaries and expenses of its
officers and employees performing legal or accounting duties), the expense of
any annual audit and the fees and expenses incurred in connection with the
listing of the Registrable Securities on any securities exchange as required
hereunder. In no event shall the Company be responsible for any underwriting,
broker or similar fees or commissions of any Holder or, except to the extent
provided for in the Transaction Documents, any legal fees or other costs of the
Holders. To the extent that underwriting discounts and selling commissions are
incurred in connection with the sale of Registrable Securities in an
Underwritten Offering hereunder, such underwriting discounts and selling
commissions shall be borne by the Holders of Registrable Securities sold
pursuant to such Underwritten Offering, pro rata on the basis of the number of
Registrable Securities sold on their behalf in such Underwritten Offering.
6.Indemnification


(a)Indemnification by the Company
The Company shall, notwithstanding any termination of this Agreement, indemnify
and hold harmless each Holder, the officers, directors, agents, partners,
members, stockholders and employees of each Holder, each Person who controls any
such Holder (within the meaning of Section 15 of the Securities Act or Section
20 of the Exchange Act) and the officers, directors, agents, partners, members,
stockholders and employees of each such controlling Person, to the fullest
extent permitted by applicable law, from and against any and all losses, claims,
damages, liabilities, costs (including, without limitation, reasonable costs of
preparation and reasonable attorneys’ fees) and expenses (collectively,
“Losses”), as incurred, arising out of or relating to any untrue or alleged
untrue statement of a material fact contained in any Registration Statement, any
Prospectus or any form of prospectus or in any amendment or supplement thereto
(it being understood that the Holder has approved Annex A hereto for this
purpose), or arising out of or relating to any omission or alleged omission of a
material fact required to be stated therein or necessary to make the statements
therein (in the case of any Prospectus or form of prospectus or supplement
thereto, in light of the circumstances under which they were made) not
misleading, except to the extent, but only to the extent, that (1) such untrue
statements, alleged untrue statements, omissions or alleged omissions are based
solely upon information regarding such Holder furnished in writing to the
Company by such Holder expressly for use therein, or to the extent that such
information relates to such Holder or such Holder’s proposed method of
distribution of Registrable Securities and was reviewed and expressly approved
in writing by such Holder expressly for use in the Registration Statement, such
Prospectus or such form of Prospectus or in any amendment or supplement thereto
(it being understood that the Holder has approved Annex A hereto for this
purpose) or (2) in the case





--------------------------------------------------------------------------------




of an occurrence of an event of the type specified in Section 3(c)(ii)-(v), the
Losses were caused solely by the use by such Holder of an outdated or defective
Prospectus after the Company has notified such Holder in writing that the
Prospectus is outdated or defective and prior to the receipt by such Holder of a
Resumption Notice (as defined below) or an amended or supplemented Prospectus,
but only if and to the extent that following the receipt of a Resumption Notice
or the amended or supplemented Prospectus the misstatement or omission giving
rise to such Loss would have been corrected; provided, however, that the
foregoing indemnity shall not apply to amounts paid in settlement of any such
Loss if such settlement is effected without the consent of the Company (which
consent shall not be unreasonably withheld, conditioned or delayed). The Company
shall notify the Holders promptly of the institution, threat or assertion of any
Proceeding of which the Company is aware in connection with the transactions
contemplated by this Agreement.
(b)Indemnification by Holders
Each Holder shall, notwithstanding any termination of this Agreement, severally
and not jointly, indemnify and hold harmless the Company, its directors,
officers, agents and employees, each Person who controls the Company (within the
meaning of Section 15 of the Securities Act and Section 20 of the Exchange Act),
and the directors, officers, agents, partners, members, stockholders or
employees of such controlling Persons, to the fullest extent permitted by
applicable law, from and against all Losses, as incurred, arising solely out of
or based solely upon: (x) for so long as the Company is not eligible to use Form
S-3 under the Securities Act for a primary offering in reliance on General
Instruction I.B.1 of such form and the prospectus delivery requirements of the
Securities Act apply to sales by such Holder, such Holder’s failure to comply
with the prospectus delivery requirements of the Securities Act or (y) any
untrue statement of a material fact contained in any Registration Statement, any
Prospectus, or any form of prospectus, or in any amendment or supplement
thereto, or arising solely out of or based solely upon any omission of a
material fact required to be stated therein or necessary to make the statements
therein (in the case of any Prospectus, or any form of prospectus or supplement
thereto, in light of the circumstances under which they were made) not
misleading to the extent, but only to the extent that, (1) such untrue
statements or omissions are based solely upon information regarding such Holder
furnished in writing to the Company by such Holder expressly for use therein, or
to the extent that such information relates to such Holder or such Holder’s
proposed method of distribution of Registrable Securities and was reviewed and
expressly approved in writing by such Holder expressly for use in the
Registration Statement, such Prospectus or such form of Prospectus or in any
amendment or supplement thereto (it being understood that the Holder has
approved Annex A hereto for this purpose), (2) in the case of an occurrence of
an event of the type specified in Section 3(c)(ii)-(v), the Losses were caused
solely by the use by such Holder of an outdated or defective Prospectus after
the Company has notified such Holder in writing that the Prospectus is outdated
or defective and prior to the receipt by such Holder of a Resumption Notice or
an amended or supplemented Prospectus, but only if and to the extent that
following the receipt of a Resumption Notice or the amended or supplemented
Prospectus the misstatement or omission giving rise to such Loss would have been
corrected or (3) to the extent that any such Losses arise out of the Purchaser’s
(or any other indemnified Person’s) failure to send or give a copy of the
Prospectus or supplement (as then amended or supplemented), if required,
pursuant to Rule 172 under the Securities Act (or any successor rule) to the
Persons asserting an untrue statement or alleged untrue statement or alleged
untrue statement or omission or alleged omission at or prior to the written
confirmation of the sale of Registrable Securities to such Person if such
statement or omission was corrected in such Prospectus or supplement; provided,
however, that the foregoing indemnity shall not apply to amounts paid in
settlement of any such Loss if such settlement is effected without the consent
of such Holder (which consent shall not be unreasonably withheld, conditioned or
delayed). In no event shall the liability of any selling Holder hereunder be
greater in amount than the dollar amount of the net proceeds received by such
Holder upon the sale of the Registrable Securities giving rise to such
indemnification obligation.







--------------------------------------------------------------------------------




(c)Conduct of Indemnification Proceedings
If any Proceeding shall be brought or asserted against any Person entitled to
indemnity hereunder (an “Indemnified Party”), such Indemnified Party shall
promptly notify the Person from whom indemnity is sought (the “Indemnifying
Party”) in writing, and the Indemnifying Party shall assume the defense thereof,
including the employment of counsel reasonably satisfactory to the Indemnified
Party and the payment of all fees and expenses incurred in connection with
defense thereof; provided, that the failure of any Indemnified Party to give
such notice shall not relieve the Indemnifying Party of its obligations or
liabilities pursuant to this Agreement, except (and only) to the extent that it
shall be finally determined by a court of competent jurisdiction (which
determination is not subject to appeal or further review) that such failure
shall have proximately and materially adversely prejudiced the Indemnifying
Party.
An Indemnified Party shall have the right to employ separate counsel in any such
Proceeding and to participate in the defense thereof, but the fees and expenses
of such counsel shall be at the expense of such Indemnified Party or Parties
unless: (1) the Indemnifying Party has agreed in writing to pay such fees and
expenses; (2) the Indemnifying Party shall have failed promptly to assume the
defense of such Proceeding and to employ counsel reasonably satisfactory to such
Indemnified Party in any such Proceeding; or (3) the named parties to any such
Proceeding (including any impleaded parties) include both such Indemnified Party
and the Indemnifying Party, and such Indemnified Party shall have been advised
by counsel that a conflict of interest is likely to exist if the same counsel
were to represent such Indemnified Party and the Indemnifying Party (in which
case, if such Indemnified Party notifies the Indemnifying Party in writing that
it elects to employ separate counsel at the expense of the Indemnifying Party,
the Indemnifying Party shall not have the right to assume the defense thereof
and such counsel shall be at the expense of the Indemnifying Party); provided,
that the Indemnifying Party shall not be liable for the fees and expenses of
more than one separate firm of attorneys at any time for all Indemnified Parties
pursuant to this Section 6(c). The Indemnifying Party shall not be liable for
any settlement of any such Proceeding effected without its written consent,
which consent shall not be unreasonably withheld, delayed or conditioned. No
Indemnifying Party shall, without the prior written consent of the Indemnified
Party, effect any settlement of any pending Proceeding in respect of which any
Indemnified Party is a party, unless such settlement includes an unconditional
release of such Indemnified Party from all liability on claims that are the
subject matter of such Proceeding. Each Indemnified Party shall furnish such
information regarding itself or the claim in question as an Indemnifying Party
may reasonably request in writing and as shall be reasonably required in
connection with defense of such claim and litigation resulting therefrom.
All fees and expenses of the Indemnified Party (including reasonable fees and
expenses to the extent incurred in connection with investigating or preparing to
defend such Proceeding in a manner not inconsistent with this Section) shall be
paid to the Indemnified Party, as incurred, within ten Trading Days of written
notice thereof to the Indemnifying Party (regardless of whether it is ultimately
determined that an Indemnified Party is not entitled to indemnification
hereunder; provided, that the Indemnifying Party may require such Indemnified
Party to undertake to reimburse all such fees and expenses to the extent it is
finally judicially determined that such Indemnified Party is not entitled to
indemnification hereunder).
(d)Contribution
If a claim for indemnification under Section 6(a) or 6(b) is unavailable to an
Indemnified Party (by reason of public policy or otherwise), then each
Indemnifying Party, in lieu of indemnifying such Indemnified Party, shall
contribute to the amount paid or payable by such Indemnified Party as a result
of such Losses, in such proportion as is appropriate to reflect the relative
fault of the Indemnifying Party and Indemnified Party in connection with the
actions, statements or omissions that resulted in such Losses as well as any
other relevant equitable considerations. The relative fault of such Indemnifying
Party and Indemnified Party shall be determined by reference to, among other
things, whether any action in question, including any untrue or





--------------------------------------------------------------------------------




alleged untrue statement of a material fact or omission or alleged omission of a
material fact, has been taken or made by, or relates to information supplied by,
such Indemnifying Party or Indemnified Party, and the parties’ relative intent,
knowledge, access to information and opportunity to correct or prevent such
action, statement or omission. The amount paid or payable by a party as a result
of any Losses shall be deemed to include, subject to the limitations set forth
in Section 6(c), any reasonable attorneys’ or other reasonable fees or expenses
incurred by such party in connection with any Proceeding to the extent such
party would have been indemnified for such fees or expenses if the
indemnification provided for in this Section was available to such party in
accordance with its terms.
The parties hereto agree that it would not be just and equitable if contribution
pursuant to this Section 6(d) were determined by pro rata allocation or by any
other method of allocation that does not take into account the equitable
considerations referred to in the immediately preceding paragraph.
Notwithstanding the provisions of this Section 6(d), no Holder shall be required
to contribute, in the aggregate, any amount in excess of the amount by which the
proceeds actually received by such Holder from the sale of the Registrable
Securities subject to the Proceeding exceeds the amount of any damages that such
Holder has otherwise been required to pay by reason of such untrue or alleged
untrue statement or omission or alleged omission. No person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any person who was not guilty of such
fraudulent misrepresentation.
The indemnity and contribution agreements contained in this Section 6 are in
addition to any liability that the Indemnifying Parties may have to the
Indemnified Parties and are not in diminution or limitation of the
indemnification provisions under the Purchase Agreement.
7.Miscellaneous


(a)Remedies
In the event of a breach by the Company or by a Holder of any of their
obligations under this Agreement, each Holder or the Company, as the case may
be, in addition to being entitled to exercise all rights granted by law and
under this Agreement, including recovery of damages, will be entitled to
specific performance of its rights under this Agreement. The Company and each
Holder agree that monetary damages would not provide adequate compensation for
any losses incurred by reason of a breach by it of any of the provisions of this
Agreement and hereby further agree that, in the event of any action for specific
performance in respect of such breach, it shall waive the defense that a remedy
at law would be adequate.
(b)Compliance
Each Holder covenants and agrees that it will comply with the prospectus
delivery requirements of the Securities Act as applicable to it in connection
with sales of Registrable Securities pursuant to the Registration Statement and
shall sell the Registrable Securities only in accordance with the Plan of
Distribution described in the Prospectus.
(c)Discontinued Disposition
Each Holder agrees by its acquisition of such Registrable Securities that, upon
receipt of a notice from the Company of the occurrence of any event of the kind
described in Section 3(c), such Holder will forthwith discontinue disposition of
such Registrable Securities under the Registration Statement until such Holder’s
receipt of the copies of the supplemented Prospectus and/or amended Registration
Statement or until it is advised in writing (a “Resumption Notice”) by the
Company that the use of the applicable Prospectus may be resumed, and, in either
case, has received copies of any additional or supplemental filings that are
incorporated or deemed to be incorporated by reference in such Prospectus or
Registration Statement. The Company may provide appropriate stop orders to its
transfer agent to enforce the provisions of this paragraph.





--------------------------------------------------------------------------------




(d)Furnishing of Information
Each Holder shall furnish in writing to the Company such information regarding
itself, the Registrable Securities held by it and the intended method of
disposition of the Registrable Securities held by it, as shall be reasonably
requested by the Company to effect the registration of such Registrable
Securities and shall execute such documents in connection with such registration
as the Company may reasonably request.
(e)Amendments and Waivers
No provision of this Agreement may be waived or amended except in a written
instrument signed by the Company and the Holder or Holders (as applicable) of no
less than a majority of the then outstanding Registrable Securities. The Company
shall provide prior notice to all Holders of any proposed waiver or amendment.
No waiver of any default with respect to any provision, condition or requirement
of this Agreement shall be deemed to be a continuing waiver in the future or a
waiver of any subsequent default or a waiver of any other provision, condition
or requirement hereof, nor shall any delay or omission of either party to
exercise any right hereunder in any manner impair the exercise of any such
right.
(f)Termination of Registration Rights
For the avoidance of doubt, it is expressly agreed and understood that (i) in
the event that there are no Registrable Securities outstanding as of a Filing
Date, then the Company shall have no obligation to file, cause to be declared
effective or to keep effective any Registration Statement hereunder (including
any Registration Statement previously filed pursuant to this Agreement) and (ii)
all registration rights granted to the Holders hereunder, shall terminate in
their entirety effective on the first date on which there shall cease to be any
Registrable Securities outstanding.
(g)Notices
All notices, requests, consents and other communications hereunder shall be in
writing, shall be sent by confirmed electronic mail, or mailed by first-class
registered or certified airmail, or nationally recognized overnight express
courier, postage prepaid, and shall be deemed given when so sent in the case of
electronic mail transmission, or when so received in the case of mail or
courier, and addressed as follows:
if to the Company, to:
Heska Corporation
3760 Rocky Mountain Ave
Loveland, CO 80538
Attention: Legal Department
Email: [***]


with a copy (which shall not constitute notice) to:
Gibson, Dunn & Crutcher LLP
1801 California Street
Denver, Colorado, 80202-2642
Attention:     Robyn Zolman
Ryan A. Murr
Email:         rzolman@gibsondunn.com
rmurr@gibsondunn.com





--------------------------------------------------------------------------------




 
If to a Purchaser:
 
To the address set forth under such Purchaser’s name on the signature pages
hereto
 
If to any other Person who is then the registered Holder:
 
To the address of such Holder as it appears in the stock transfer books of the
Company

or such other address as may be designated in writing hereafter, in the same
manner, by such Person.
(h)Successors and Assigns
This Agreement shall inure to the benefit of and be binding upon the successors
and permitted assigns of each of the parties and shall inure to the benefit of
each Holder. Nothing in this Agreement, express or implied, is intended to
confer upon any party other than the parties hereto or their respective
successors and assigns any rights, remedies, obligations, or liabilities under
or by reason of this Agreement, except as expressly provided in this Agreement.
Each Holder may assign its respective rights hereunder in the manner and to the
Persons as permitted under the Purchase Agreement; provided, in each case, that
(i) the Holder agrees in writing with the transferee or assignee to assign such
rights and related obligations under this Agreement, and for the transferee or
assignee to assume such obligations, and a copy of such agreement is furnished
to the Company within a reasonable time after such assignment, (ii) the Company
is, within a reasonable time after such transfer or assignment, furnished with
written notice of the name and address of such transferee or assignee and the
securities with respect to which such registration rights are being transferred
or assigned, (iii) at or before the time the Company received the written notice
contemplated by clause (ii) of this sentence, the transferee or assignee agrees
in writing with the Company to be bound by all of the provisions contained
herein and (iv) the transferee is an “accredited investor,” as that term is
defined in Rule 501 of Regulation D.
(i)Execution and Counterparts
This Agreement may be executed in any number of counterparts, each of which when
so executed shall be deemed to be an original and, all of which taken together
shall constitute one and the same Agreement and shall become effective when
counterparts have been signed by each party and delivered to the other party, it
being understood that both parties need not sign the same counterpart. In the
event that any signature is delivered by facsimile transmission or by e-mail
delivery of a “.pdf” format data file, such signature shall create a valid and
binding obligation of the party executing (or on whose behalf such signature is
executed) the same with the same force and effect as if such facsimile of “.pdf”
signature were the original thereof.
(j)Governing Law
All questions concerning the construction, validity, enforcement and
interpretation of this Agreement shall be governed by and construed and enforced
in accordance with the internal laws of the State of Delaware, without regard to
the principles of conflicts of law thereof. With respect to any disputes arising
out of or related to this Agreement, the parties consent to the exclusive
jurisdiction of, and venue in, the Court of Chancery of the State of Delaware,
provided, that if jurisdiction is not then available in the Court of Chancery of
the State of Delaware, then any such legal action or proceeding may be brought
in any federal court located in the State of Delaware or any other Delaware
state court. Each party hereby irrevocably waives personal service of process
and consents to process being served in any such suit, action or proceeding by
mailing a copy thereof via registered or certified mail or overnight delivery
(with evidence of delivery) to such party at the address in effect for notices
to it under this Agreement and agrees that such service shall constitute good
and sufficient service of process and notice thereof. Nothing contained herein
shall be deemed to limit in any way any right to serve process in any other
manner permitted by law. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY AND ALL RIGHT TO TRIAL BY JURY
IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY.





--------------------------------------------------------------------------------




(k)Cumulative Remedies
The remedies provided herein are cumulative and not exclusive of any remedies
provided by law.
(l)Severability
If any term, provision, covenant or restriction of this Agreement is held by a
court of competent jurisdiction to be invalid, illegal, void or unenforceable,
the remainder of the terms, provisions, covenants and restrictions set forth
herein shall remain in full force and effect and shall in no way be affected,
impaired or invalidated, and the parties hereto shall use their good faith
reasonable efforts to find and employ an alternative means to achieve the same
or substantially the same result as that contemplated by such term, provision,
covenant or restriction. It is hereby stipulated and declared to be the
intention of the parties that they would have executed the remaining terms,
provisions, covenants and restrictions without including any of such that may be
hereafter declared invalid, illegal, void or unenforceable.
(m)Headings
The headings in this Agreement are for convenience of reference only and shall
not limit or otherwise affect the meaning hereof.
(n)Independent Nature of Purchasers’ Obligations and Rights
The obligations of each Purchaser hereunder are several and not joint with the
obligations of any other Purchaser hereunder, and no Purchaser shall be
responsible in any way for the performance of the obligations of any other
Purchaser hereunder. The decision of each Purchaser to purchase Securities
pursuant to the Transaction Documents has been made independently of any other
Purchaser. Nothing contained herein or in any other agreement or document
delivered at any closing, and no action taken by any Purchaser pursuant hereto
or thereto, shall be deemed to constitute the Purchasers as a partnership, an
association, a joint venture or any other kind of entity, or create a
presumption that the Purchasers are in any way acting in concert with respect to
such obligations or the transactions contemplated by this Agreement. Each
Purchaser acknowledges that no other Purchaser has acted as agent for such
Purchaser in connection with making its investment hereunder and that no
Purchaser will be acting as agent of such Purchaser in connection with
monitoring its investment in the Shares or enforcing its rights under the
Transaction Documents. Each Purchaser shall be entitled to protect and enforce
its rights, including without limitation the rights arising out of this
Agreement, and it shall not be necessary for any other Purchaser to be joined as
an additional party in any proceeding for such purpose.
[Signature pages follow]







--------------------------------------------------------------------------------




SIGNATURE PAGE TO
REGISTRATION RIGHTS AGREEMENT


Signature Page to Registration Rights Agreement


IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.


 
HESKA CORPORATION
 
 
 
 
 
/s/ Catherine Grassman
 
Name:
Catherine Grassman
 
Title:
Executive Vice President, Chief Financial Officer

 












































SIGNATURE PAGE TO
REGISTRATION RIGHTS AGREEMENT







--------------------------------------------------------------------------------






PURCHASERS:


JANUS HENDERSON VENTURE FUND




By: __/s/ Scott Stutzman_____
Name: Scott Stutzman


Title: Executive Vice President - Portfolio Manager


Address: [***]
Email: [***]


JANUS CAPITAL FUNDS PLC - JANUS HENDERSON
US VENTURE FUND




By: __/s/ Scott Stutzman_____
Name: Scott Stutzman
Title: Executive Vice President - Portfolio Manager


Address: [***]
Email: [***]


















































SIGNATURE PAGE TO
REGISTRATION RIGHTS AGREEMENT







--------------------------------------------------------------------------------




NINE TEN PARTNERS LP


By: __/s/ Russell Mollen____
Name: Russell Mollen
Title: Portfolio Manager
Address: [***]
Email: [***]
























































































SIGNATURE PAGE TO
REGISTRATION RIGHTS AGREEMENT







--------------------------------------------------------------------------------




EVERSEPT GLOBAL HEALTHCARE FUND, L.P.


By: __/s/ Kamran Moghtaderi____
Name: Kamran Moghtaderi


Title: Managing Member, Eversept GP, LLC, general partner
Address: [***]
Email: [***]
























































































SIGNATURE PAGE TO
REGISTRATION RIGHTS AGREEMENT







--------------------------------------------------------------------------------




PARK WEST INVESTORS MASTER FUND, LIMITED


By: Park West Asset Management LLC
Its: Investment Manager


By: __/s/ Grace Jimenez____
Name: Grace Jimenez


Title: Chief Financial Officer


Address: [***]
Email: [***]


















































































SIGNATURE PAGE TO
REGISTRATION RIGHTS AGREEMENT







--------------------------------------------------------------------------------




PARK WEST INVESTORS INTERNATIONAL, LIMITED


By: Park West Asset Management LLC
Its: Investment Manager


By: __/s/ Grace Jimenez____
Name: Grace Jimenez


Title: Chief Financial Officer


Address: [***]    
Email: [***]












































































SIGNATURE PAGE TO
REGISTRATION RIGHTS AGREEMENT









--------------------------------------------------------------------------------




ANNEX A
PLAN OF DISTRIBUTION
The selling stockholders and any of their pledgees, donees, transferees,
assignees or other successors-in-interest may, from time to time, sell, transfer
or otherwise dispose of any or all of their shares of common stock or interests
in shares of common stock on any stock exchange, market or trading facility on
which the shares are traded or in private transactions. These dispositions may
be at fixed prices, at prevailing market prices at the time of sale, at prices
related to the prevailing market price, at varying prices determined at the time
of sale, or at negotiated prices. These sales may be effected in transactions,
which may involve crosses or block transactions. The selling stockholders may
use one or more of the following methods when disposing of the shares or
interests therein:
•
ordinary brokerage transactions and transactions in which the broker-dealer
solicits purchasers;

•
block trades in which the broker-dealer will attempt to sell the shares as agent
but may position and resell a portion of the block as principal to facilitate
the transaction;

•
through brokers, dealers or underwriters that may act solely as agents;

•
purchases by a broker-dealer as principal and resale by the broker-dealer for
its account;

•
an exchange distribution in accordance with the rules of the applicable
exchange;

•
privately negotiated transactions;

•
through the writing or settlement of options or other hedging transactions
entered into after the effective date of the registration statement of which
this prospectus is a part, whether through an options exchange or otherwise;

•
settlement of short sales entered into after the effective date of the
registration statement of which this prospectus is a part;

•
broker-dealers may agree with the selling stockholders to sell a specified
number of such shares at a stipulated price per share;

•
a combination of any such methods of disposition; and

•
any other method permitted pursuant to applicable law.

The selling stockholders may also sell shares under Rule 144 under the
Securities Act of 1933, as amended, or Securities Act, if available, or Section
4(a)(1) under the Securities Act, rather than under this prospectus, provided
that they meet the criteria and conform to the requirements of those provisions.
If the selling stockholders effect such transactions by selling shares of common
stock to or through underwriters, broker-dealers or agents, such underwriters,
broker-dealers or agents engaged by the selling stockholders may arrange for
other broker-dealers to participate in sales. Broker-dealers may receive
commissions or discounts from the selling stockholders (or, if any broker-dealer
acts as agent for the purchaser of shares, from the purchaser) in amounts to be
negotiated. The selling stockholders do not expect these commissions and
discounts to exceed what is customary in the types of transactions involved.





--------------------------------------------------------------------------------




The selling stockholders may, from time to time, pledge or grant a security
interest in some or all of the shares of common stock owned by them and, if they
default in the performance of their secured obligations, the pledgees or secured
parties may offer and sell the shares of common stock from time to time under
this prospectus, or under a supplement or amendment to this prospectus under
Rule 424(b)(3) or other applicable provision of the Securities Act amending, if
necessary, the list of selling stockholders to include the pledgee, transferee
or other successors in interest as selling stockholders under this prospectus.
Each selling stockholder has informed the Company that it is not a registered
broker-dealer and does not have any written or oral agreement or understanding,
directly or indirectly, with any person to distribute the common stock. If the
Company is notified in writing by a selling stockholder that any material
arrangement has been entered into with a broker-dealer for the sale of common
stock through a block trade, special offering, exchange distribution or
secondary distribution or a purchase by a broker or dealer, we will file a
supplement to this prospectus, if required, pursuant to Rule 424(b) under the
Securities Act, disclosing (i) the name of each such selling stockholder and of
the participating broker-dealer(s), (ii) the number of shares involved, (iii)
the price at which such shares of common stock were sold, (iv) the commissions
paid or discounts or concessions allowed to such broker-dealer(s), where
applicable, (v) that such broker-dealer(s) did not conduct any investigation to
verify the information set out or incorporated by reference in this prospectus,
and (vi) other facts material to the transaction. In addition, upon being
notified in writing by a selling stockholder that a donee or pledge intends to
sell more than 500 shares of common stock, the Company will file a supplement to
this prospectus if then required in accordance with applicable securities law.
The selling stockholders also may transfer the shares of common stock in other
circumstances, in which case the transferees, pledgees or other successors in
interest will be the selling beneficial owners for purposes of this prospectus.
In connection with the sale of the shares of common stock or interests in shares
of common stock, the selling stockholders may enter into hedging transactions
after the effective date of the registration statement of which this prospectus
is a part with broker-dealers or other financial institutions, which may in turn
engage in short sales of the common stock in the course of hedging the positions
they assume. The selling stockholders may also sell shares of common stock short
after the effective date of the registration statement of which this prospectus
is a part and deliver these securities to close out their short positions, or
loan or pledge the common stock to broker-dealers that in turn may sell these
securities. The selling stockholders may also enter into option or other
transactions after the effective date of the registration statement of which
this prospectus is a part with broker-dealers or other financial institutions or
the creation of one or more derivative securities which require the delivery to
such broker-dealer or other financial institution of shares offered by this
prospectus, which shares such broker-dealer or other financial institution may
resell pursuant to this prospectus (as supplemented or amended to reflect such
transaction).
The selling stockholders and any broker-dealers or agents that are involved in
selling the shares may be deemed to be “underwriters” within the meaning of the
Securities Act in connection with such sales. In such event, any commissions
received by such broker-dealers or agents and any profit on the resale of the
shares purchased by them may be deemed to be underwriting commissions or
discounts under the Securities Act. The maximum commission or discount to be
received by any member of the Financial Industry Regulatory Authority (FINRA) or
independent broker-dealer will not be greater than eight percent of the initial
gross proceeds from the sale of any security being sold.
The Company has advised the selling stockholders that they are required to
comply with Regulation M promulgated under the Securities Exchange Act of 1934,
as amended, during such time as they may be engaged in a distribution of the
shares. The foregoing may affect the marketability of the common stock.





--------------------------------------------------------------------------------




The aggregate proceeds to the selling stockholders from the sale of the common
stock offered by them will be the purchase price of the common stock less
discounts or commissions, if any. Each of the selling stockholders reserves the
right to accept and, together with their agents from time to time, to reject, in
whole or in part, any proposed purchase of common stock to be made directly or
through agents. The Company will not receive any of the proceeds from this
offering.
The Company is required to pay all fees and expenses incident to the
registration of the shares. The Company has agreed to indemnify the selling
stockholders against certain losses, claims, damages and liabilities, including
liabilities under the Securities Act or otherwise.
The Company has agreed with the selling stockholders to keep the registration
statement of which this prospectus constitutes a part effective until the
earlier of (a) such time as all of the shares covered by this prospectus have
been disposed of pursuant to and in accordance with the registration statement,
or (b) the date on which the shares of common stock covered by this prospectus
may be sold or transferred by non-affiliates without any volume limitations or
pursuant to Rule 144 of the Securities Act.





